Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US. 7,764,978 B1) in view of Zepke et al. (US. Pub. No. 2010/0294599 A1; hereinafter “Zepke”)

Regarding claim 1, West teaches an elevator system having a mobile communication network (see West, fig. 3), wherein the elevator system comprises: 
an elevator shaft (see West, fig. 3, elevator 354, col. 5, lines 15-25), and 
a mobile communication base station arranged to the elevator shaft to a close vicinity of top of a building (see West, fig. 3, 302), wherein the base station is configured to receive and transmit signals with an external mobile communication system (see West, fig. 2, BTS 220, repeater 202) and to receive and transmit the signals inside the elevator shaft (see West, fig. 3, internal 306), 
wherein the base station is arranged to the elevator shaft of a elevator system to receive and transmit signals inside the elevator shaft (see West, fig. 3, 306,330).
West is silent to teaching that wherein the elevator system is a construction-time elevator system during the construction work of the building.
In the same field of endeavor, Zepke teaches a system wherein the elevator system is a construction-time elevator system during the construction work of the building (see Zepke, para. [0003-4,8]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of West with the teaching of Zepke in order to provide communications throughout all phases of a building (see Zepke, para. [0003]). 

Regarding claim 2, the combination of West and Zepke teaches the elevator system according to claim 1, wherein the mobile communication network is 5G or pre-5G mobile communication network (See West, fig.  1,, network 102).

Regarding claim 3, the combination of West and Zepke teaches the elevator system according to claim 1, wherein the base station is arranged to a protection deck of the construction-time elevator system or in a close vicinity of the protection deck (see West, fig. 3, roof of building 350 reads on a protection deck).

Regarding claim 4, the combination of West and Zepke teaches the elevator system according to claim 1, wherein the system further comprises at least one elevator related unit with which the base station is configured to receive and transmit the signals (see West, fig. 3, 306).

Regarding claim 6, the combination of West and Zepke teaches the elevator system according to claim 1, wherein the base station comprises at least one of the following: a passive repeater antenna, an active repeater antenna (see West, fig. 3, antenna of 302).

Regarding claim 7, the combination of West and Zepke teaches the elevator system according to claim 1, wherein the system further comprising at least one secondary base station arranged to one or more landings of the elevator shaft and configured to receive and transmit the signals further inside the building (see West, fig. 3, 306, 304).

Regarding claim 9, the combination of West and Zepke teaches the  elevator system according to claim 1, wherein the base station comprises an internal power source for supplying power (see Zepke, fig. 2, battery 43,47).

Regarding claim 10, the combination of West and Zepke teaches the elevator system according to claim 1, wherein power is supplied to the base station from a protection deck of the construction-time elevator (see West, fig. 3, power distribution 352).

Regarding claim 11, the combination of West and Zepke teaches the elevator system according to claim 1, wherein the external mobile communication system is at least one of the following: public network, telecommunication company system, cloud system (See West, fig. 1, network 102).

Regarding claim 12, West teaches a method for providing a mobile communication network for an elevator system, wherein the method comprising: 
receiving and transmitting signals with an external mobile communication system by means of a mobile communication base station (See West, fig. 2, 202) arranged the elevator shaft to a close vicinity of top of a building building (see West, fig. 3, 302), and 
receiving and transmitting the signals inside the elevator shaft by means of the base station, wherein the base station is arranged to the elevator shaft of a elevator system to receive and transmit signals inside the elevator shaft (see West, fig. 3, 306,330).
West is silent to teaching that wherein the elevator system is a construction-time elevator system during the construction work of the building.
In the same field of endeavor, Zepke teaches a method wherein the elevator system is a construction-time elevator system during the construction work of the building (see Zepke, para. [0003-4,8]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of West with the teaching of Zepke in order to provide communications throughout all phases of a building (see Zepke, para. [0003]).

Regarding claims 13 and 14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2 and 7, respectively. 

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over West and Zepke as applied to claims 4 and 8 above, and further in view of Fayette et al. (US. Pub. No. 2002/0036122 A1; hereinafter “Fayette”).

Regarding claim 5, the combination of West and Zepke teaches the elevator system according to claim 4. 
The combination of West and Zepke is silent to teaching that wherein the elevator related unit is a safety critical unit, which is at least one of the following: elevator emergency telephone, wireless safety circuit, wireless intercom system, surveillance camera.
In the same field of endeavor, Fayettte teaches a system wherein the elevator related unit is a safety critical unit, which is at least one of the following: elevator emergency telephone, wireless safety circuit, wireless intercom system, surveillance camera (See Fayette, fig. 1, camera 32).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of West and Zepke with the teaching of Fayette in order to improve and ensure the quality of elevator rides (see Fayette, para. [0006-7]). 

Regarding claim 8, the combination of West and Zepke teaches the elevator system according to claim 7. 
The combination of West and Zepke is silent to teaching that wherein the at least one secondary base station comprises at least one of the following: a passive repeater antenna, an active repeater antenna. 
In the same field of endeavor, Fayettte teaches a system wherein the at least one secondary base station comprises at least one of the following: a passive repeater antenna, an active repeater antenna (See Fayette, fig. 1, antenna 35).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of West and Zepke with the teaching of Fayette in order to improve and ensure the quality of elevator rides (see Fayette, para. [0006-7]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gozzo (6,467,585), Oggianu (2019/0393950), Rekinen (2004/0159498) teach elevator systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648